Citation Nr: 1547808	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  12-16 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for asthma.


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 1982 to November 1983 and January 2008 to July 2008.  The Veteran also had additional service with the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In her substantive appeal, the Veteran requested a Board hearing by live videoconference.  However, the Veteran submitted a withdrawal of her request in July 2015, prior to the hearing.  Accordingly, the Board may proceed to a decision on this appeal.  See 38 C.F.R. § 20.704(d) (2015).

The Board also notes that, in addition to the paper claims file, there are files in Virtual VA and the Veterans Benefits Management System (VBMS).  The Virtual VA file contains additional VA medical records dated December 2010 to July 2012.  The remainder of the documents in those files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  
   
The issue of entitlement to service connection for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2005 rating decision, the RO denied service connection for asthma.  The Veteran did not perfect an appeal within the applicable time period nor was new and material evidence received within one year of the issuance of that decision.
 
2. The evidence received since the final February 2005 rating decision denying service connection for asthma includes official service department records, in existence and not previously associated with the claims file, which relate to in-service respiratory issues.

3.  The Veteran's sinusitis was aggravated by her service-connected sarcoidosis.


CONCLUSIONS OF LAW

1.  The February 2005 rating decision denying service connection for asthma is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).
 
2.  In light of the receipt of additional relevant service department records, the issue of entitlement to service connection for asthma is subject to reconsideration.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156(c) (2015).

3.  Sinusitis was aggravated by the Veteran's service-connected sarcoidosis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  However, in the decision below, the Board has granted the Veteran's sinusitis claim and reconsidered and remanded the asthma claim , and therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the Veteran has resulted.  Therefore, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.

Reconsideration

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).

Notwithstanding the foregoing, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1). Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease.  38 C.F.R. § 3.156(c)(1)(i).

The claim for service connection for asthma was previously denied in a final rating decision dated in February 2005.  In that decision, the RO indicated that service treatment records had been reviewed.  Review of the claims file shows that service treatment records for the Veteran's February 1982 to November 1983 period of service were associated with the claims file at the time of the February 2005 decision.  However, additional service records from the period of service from 1982 to 1983 were subsequently associated with the claims file that are relevant to this particular claim.  There is no clear date of receipt, but the Veterans Benefits Management System shows that the records were received in October 2011.  Resolving all doubt in favor of the Veteran, and because the date stamp on the documents is not located in the electronic claims file, the Board finds that such records were received after the February 2005 decision and the asthma claim will be adjudicated on a de novo basis rather than on the basis of whether new and material evidence has been received. 

Claim for service connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 116 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Veteran has a current diagnosis of sinusitis, which was confirmed by VA examinations performed in December 2008, December 2010, and April 2012.  The Board also notes that the RO granted service connection for a sarcoidosis disorder in a March 2009 rating decision.

Review of the Veteran's service treatment records shows that the Veteran's sinuses were normal at an examination performed upon entry to her first period of active duty service in January 1982.  In a January 1982 Report of Medical History, the Veteran denied sinusitis.  A November 1983 Report of Medical Examination indicated normal sinuses upon clinical evaluation.  

Medical records from Presbyterian Hospital then record a history of sinusitis since January 1988.  Additional private medical records show reports of sinus congestion and related symptoms at various times in 1991, 1992, 1994, and 2002.  While these records document a diagnosis of sinusitis and discuss the Veteran's reported symptoms, an etiology of the sinusitis is not provided.  

VA medical records show a diagnosis of sinus infection at an appointment in August 2004.  At that appointment, the Veteran reported intermittent episodes of sinus infection over the previous two and a half years.  It was noted that the infections occurred at any time, but that occurrence could also occur when pollution was present.  Acute sinusitis was again diagnosed in April 2008 at Martin Army Hospital.

At a December 2008 VA examination, the Veteran reported that her sinus condition had existed since 2000 and noted that she experienced constant sinus problems.  No sinusitis was detected upon evaluation by the examiner, however, results from an x-ray of the sinuses revealed mild chronic bilateral maxillary sinusitis, thus, the Veteran was diagnosed with chronic sinusitis at that time.  An opinion as to etiology was not provided.

Private medical records from April 2010 show that the Veteran underwent a septoplasty for her chronic sinusitis.  A nasopharyngeal mass was removed during the procedure and it was later determined that the mass was sarcoid.

The Veteran then underwent another VA examination in December 2010.  After an evaluation, the 2010 examiner reported that the Veteran's sinuses were normal and provided a diagnosis of "history of chronic sinusitis", status post sinus surgery.  In April 2012, the Veteran was afforded another VA examination.  The Veteran was diagnosed with chronic sinusitis.  The examiner then provided an opinion that the sinus condition was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness; however, no rationale was provided.  

In August 2012, the Veteran was afforded another VA examination.  Chronic sinusitis was diagnosed.  The examiner reviewed the Veteran's medical records and opined that the sinusitis clearly and unmistakably existed prior to service and was aggravated beyond its natural progression by the Veteran's service-connected sarcoidosis.  As support, the examiner noted that the Veteran's medical records for her sinus surgery showed that the nasopharyngeal mass found during said surgery was sarcoid.  She went on to note that sarcoidosis is associated with the inflammation of multiple organs, including the sinuses, and determined that the Veteran's sarcoidosis caused an inflammatory response in the Veteran that, at least as likely as not, led to the aggravation of the underlying sinus problems beyond the natural progression of the sinusitis, which resulted in the formulation of a mass that required surgical resection.

Resolving all doubt in favor of the Veteran, the evidence indicates sinusitis was aggravated beyond its natural progression as a result of her service-connected sarcoidosis.  Notably, there is no medical opinion of record that conflicts with these statements.  Accordingly, service connection is granted.  


ORDER

Service connection for sinusitis is granted.


REMAND

The Board finds that a remand is necessary in this case for further development.  First, the Veteran should be afforded a new VA examination for her asthma disorder claim.  While the Veteran was previously afforded examinations for her asthma, an opinion which adequately considers her testimony that her asthma was aggravated by service in Iraq, and/or whether the asthma condition was related to her service-connected sarcoidosis has not been provided.  As such, another VA examination is required.

Further, the AOJ should ensure that proper notice in regard to substantiating a claim for service connection for asthma has been sent to the Veteran as provided for by the VCAA.

Finally, the Board notes that the Veteran previously waived further development of her claim in September 2012, however, as the claim is being remanded for a VA examination and the Veteran's claims file is not complete, the AOJ should contact the Veteran and attempt to obtain signed releases for any outstanding treatment records for the Veteran's asthma disorder, to include medical records for Dr. LG, Paulding County Hospital, Dr. H, Dr. RB, and Dr. MQ.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include, Dr. LG, Paulding County Hospital, Dr. H, Dr. RB, and Dr. MQ.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file, to include all updated VA medical records.  All information obtained must be made part of the paper or electronic file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and her representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination to determine the nature and etiology of any asthma disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

It should be noted that the Veteran has been diagnosed with sarcoidosis.  At times, medical records reflect that the Veteran's symptoms are more likely due to her sarcoidosis and not a possible asthma diagnosis, for example, at a May 2008 appointment at Martin Army Hospital.  VA medical records, however, generally include the Veteran's pulmonary diagnoses as both asthma and sarcoidosis.  The Veteran has also submitted a medical article regarding the impact of sarcoidosis on asthma.

The Veteran has offered testimony that her asthma worsened while she was on deployment in Iraq.  At times, the Veteran's medical records indicate that environmental pollutants may contribute to her asthma, such as at a June 2007 appointment at her VA Medical Center.

The April 2012 VA examiner provided an opinion that the Veteran's asthma clearly and unmistakably pre-existed service.

The examiner must opine on the following questions:

1)  Does the evidence of record clearly and unmistakably show that the Veteran had asthma prior to entry onto active duty in February 1982?  

2)  If the answer to (1) is yes, does the evidence of record clearly and unmistakably show that the asthma disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  

3)  If the answer to either (1) or (2) is no, is it at least as likely as not that asthma had its onset during or is any way related to her military service?  

4)  Does the evidence of record clearly and unmistakably show that the Veteran had an asthma disorder prior to her entry onto active duty in January 2008?  

5)  If the answer to (4) is yes, does the evidence of record clearly and unmistakably show that the asthma disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  

6)  If the answer to either (1) or (2) is no, is it at least as likely as not that asthma had its onset during or is any way related to her military service?  The examiner should specifically comment on the Veteran's service in Iraq and whether any diagnosed asthma disorder is caused or aggravated by environmental pollutants the Veteran was exposed to during her deployment.  

7) Is asthma caused or aggravated by the Veteran's service-connected sarcoidosis and/or sinusitis.

4.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


